Citation Nr: 0324032	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  96-25 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left femur fracture, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
laparotomy with appendectomy and repair of mesenteric tear.  

3.  Entitlement to an increased (compensable) rating for 
residuals of a right clavicle fracture.  

4.  Entitlement to an increased (compensable) rating for 
residuals of a left little finger fracture.  

5.  Entitlement to an increased (compensable) rating for 
residuals of a left ring finger fracture.  

6.  Entitlement to an increased (compensable) rating for 
residuals of a right ulna fracture.  

7.  Entitlement to an increased rating for lumbar 
paravertebral myositis, clinical bilateral S1 radiculopathy, 
L3-L4, L4-L5, and L5-S1 Central Bulging Disc, currently 
evaluated as 60 percent disabling.  

8.  Entitlement to service connection for right knee 
disorder, as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
December 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan Puerto, Rico.  



REMAND

In VA Form 21-4142, dated March 2003, the veteran indicated 
that he was receiving current treatment for all of his 
disabilities at VA outpatient clinic and a VA medical 
facility.  The record includes VA medical records dated 
through April 2002.  Therefore, the VA medical records since 
April 2002 should be obtained and associated with the 
veteran's claims file.  VA is responsible for obtaining 
medical evidence in its possession.  38 U.S.C.A. § 5103 (c); 
38 C.F.R. § 3.159(c)(2).  

The veteran's service-connected left ring finger and left 
little finger are evaluated by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 which pertains to ankylosis of 
the finger.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2002), including the rating criteria for 
evaluating impairment of a single finger, effective August 
26, 2002.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).
The veteran has not been informed of the new regulations, and 
the RO has not considered the veteran's service-connected 
finger disabilities under the new rating criteria.

The new rating criteria provide a noncompensable evaluation 
for ankylosis of the little finger, whether it is favorable 
or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227, as 
amended by 67 Fed. Reg. 48784- 48787 (July 26, 2002).  Again, 
a noncompensable rating is the only schedular rating 
available for this disorder.  The rating schedule indicates 
that VA can also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The new rating criteria also provide evaluations for 
limitation of motion of fingers. For the little finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5230, as added by 67 Fed. Reg. 48784-48787 (July 26, 2002).  
Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48784-48787 (July 26, 2002).

As to the claim for an increased rating for the veteran's 
service-connected back disability, the Board notes that the 
veteran is rated at 60 percent, which is the maximum rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Effective September 23, 2002, during the pendency of this 
appeal, new rating criteria for intervertebral disc syndrome 
became effective.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
The veteran has not been notified of this change in 
regulations.  The newly amended Diagnostic Code 5293 provides 
for a 60 percent rating when there are incapacitating 
episodes having a total duration of at least six months 
during the past 12 months.  Under the newly amended criteria, 
when providing on the basis of chronic manifestations, the 
orthopedic disabilities evaluated under the criteria for the 
most appropriate orthopedic diagnostic code or codes, and 
neurological disabilities evaluated separately using 
diagnostic code or codes.  Note 2.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be evaluated on the basis of chronic 
orthopedic and neurological manifestations or incapacitating 
episodes, which method requires results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective August 22, 2002).  The Board notes that 
the veteran has not been notified of the change in the 
regulations and the RO has not had occasion to consider the 
veteran's service-connected disability under the new 
regulations.  

The Board notes that the veteran's most recent examination 
for his service-connected back disability is dated in April 
1998.  In light of the changes in the regulations pertaining 
to the back, the Board is of the view that further 
development is warranted.  

In addition, the Board points out that the veteran's claim 
involves a change in regulations regarding the left little 
and ring fingers and the veteran's service-connected 
disability as noted above.  In a recent opinion, Kuzma v. 
Prinicipi, the United States Court of Appeals for the Federal 
Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991), which held that "where the law or regulations 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant should apply 
unless otherwise provided by Congress.  Kuzman v. Principi, 
No 03-7032 (Fed. Cir. August 25, 2003).  

As to the claim for service connection for a right knee 
disorder, namely residuals of right knee arthroscopy, the 
veteran claims that he developed the disorder as a result of 
his service-connected back disability and left hip problems, 
which is part of the rating criteria of the veteran's 
service-connected left femur disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1997).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Service medical records reflect that the veteran complained 
of right knee pain in December 1975 and gave a history of an 
extensive injury to the right knee seven years prior.  In 
April 1998, a VA examiner opined that the veteran's right 
knee disorder was neither related to service nor to his 
service-connected left knee disability.  Thus, the Board is 
of the view that a VA examination and opinion are warranted 
to determine whether the veteran's right knee disorder is 
related to his service-connected back disability or his left 
hip problems.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the veteran's 
medical records from the VA facility in 
San Juan, Puerto Rico since April 2002.  
If such document(s) cannot be located, 
this fact should be indicated in writing.  

2.  The RO should provide the veteran the 
following orthopedic VA examinations as 
indicated below to determine the level of 
severity of the veteran's service 
connected residuals of a fracture of the 
left femur, residuals of a fracture of the 
right clavicle fracture, residuals of 
fracture of the left little and ring 
fingers, residuals of a fracture of the 
right ulna and service-connected lumbar 
spine disability.  An examination to 
determine the nature and etiology of the 
veteran's right knee disorder.  The 
examiner should be provided a copy of the 
veteran's claims file.  All necessary 
testing should be done.  The examination 
should include evaluations for limitation 
of motion of all involved joints.  The 
examiner is requested to note the normal 
ranges of motion of the involved joints.  
The examiner should review the results of 
any testing prior to completion of the 
examination report.  

a.  The examiner should determine whether 
there is weakened movement, premature 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the degree 
of additional range of motion loss due to 
such factors.  The examiner should express 
an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the disabilities 
are used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain or use during flare-ups on all 
joints involved.  

b.  As to the residuals of a fracture of 
the left femur, the examiner is requested 
to determine the severity of the left 
femur, to include any disability 
associated with the left knee or hip.  

c.  As to the residuals of a fracture of 
the right clavicle, the examiner should 
state whether there is dislocation, 
nonunion, or malunion of the right 
clavicle.  

d.  As to the left little and ring 
fingers, the examiner should distinguish 
the manifestations of the residuals of the 
left little and ring fingers from those of 
any other left hand disorder(s) found to 
be present.  The examiner should also 
indicate how near, in centimeters, the tip 
of the left little finger and the left 
ring finger can approximate the proximal 
transverse crease of palm, and also should 
provide an opinion as to whether there is 
any resulting limitation of motion of 
other digits or interference with overall 
function of the hand associated with the 
left little and ring finger disabilities.  

e.  As to the residuals of the right ulnar 
fracture, the examiner should also state 
whether there is any nonunion in the upper 
half of the ulna with false movement, loss 
of bone substance (1 inch of 2.5 
centimeters or more, and marked deformity. 

f.  As to the right knee, the examiner 
should provide an opinion as to the nature 
and etiology of such.  The examiner should 
provide an opinion as to whether the 
veteran's right knee disorder was caused 
or increased in severity by the veteran's 
service-connected back disability or his 
service-connected left hip disability.  

3.  In addition, the RO should also 
provide the veteran a neurological 
examination to determine the severity of 
the veteran's service-connected lumbar 
paravertebral myositis, clinical bilateral 
S1 radiculopathy, L3-L4, L4-L5, and L5-S1 
Central Bulging Disc.  All necessary 
studies should be conducted.  The examiner 
should indicate all neurological 
manifestations of the veteran's service 
connected back disability to include 
whether the foot drops or dangles, whether 
there is active movement of muscles below 
the knee, or whether the flexion of the 
knee weakened or lost.  

4.  The RO should provide the veteran a VA 
gastrointestinal examination to determine 
the severity of the veteran's service-
connected laparotomy with appendectomy and 
repair of mesenteric tear.  All indicated 
studies should be conducted.  The examiner 
is requested to describe all 
manifestations of the disability including 
a description of any associated scarring 
including size, color, shape, location, 
and appearance.  The examiner should 
comment on whether there is pulling pain 
on attempting to work or aggravated by 
movements of the body; episodes of colic 
pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal 
distention.    

5.  Then, the RO should review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Thereafter, the RO should 
readjudicate the claims for an increased 
rating for residuals of a fracture of the 
left femur, laparotomy with appendectomy 
repair of mesenteric tear, residuals of a 
fracture of the right clavicle, residuals 
of a left little and ring finger 
fracture, with consideration of the 
revised rating; residuals of a fracture 
of the right ulna and the claim of 
entitlement to an increased rating for 
the veteran service-connected lumbar 
paravertebral myositis, clinical 
bilateral S1 radiculopathy, L3-L4, L4-L5, 
and L5-S1 central bulging disc, with 
consideration of the new regulations.  
The RO should readjudicate the claim for 
service connection for a right knee 
disorder, as secondary to service-
connected disability.    

If the benefits sought remain denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




